Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Election/Restrictions
Applicant’s election of Species A in the reply filed on 1 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant has withdrawn claims 5-6 & 19 in the response date 1 June 2022.

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic device to control the bait container of claims 13-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) uses phrasing which can be implied (“Disclosed embodiments…”); and 2) does not narratively and concisely describe the invention “…to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the nature and gist of the technical disclosure and should include that which is new in the art to which the invention pertains.” MPEP 608.01(b). Please review cited documents for exemplary abstracts. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: paragraph 63 ends in an incomplete sentence.  Appropriate correction is required.

Claim Objections
Claims 9 & 10 are objected to because of the following informalities: 
for claim 9, please replace “water proof” (two words) with --waterproof-- (one word); 
for claim 10, please provide the expanded form of each abbreviation: ABS and PVC, resulting in: --Acrylonitrile butadiene styrene (ABS), or Polyvinyl chloride (PVC)-- or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 13-18 broadly indicate an electronic device with differing method-like outcomes specifically recited in claims 14-17. In the specification, support for such an electronic device as it ties into the elected embodiment (or any particular embodiment) is found in paragraph [0050]. However, the disclosure of [0050] does not indicate the particular mechanisms used to “rotat[e] one or more of the inserts.” Without a clear understanding of what aspects Applicant intends to perform the ‘adjustments’ and how these unmentioned features perform the adjustments, it appears that the disclosure leaves one of ordinary skill in the art without specific direction. Further, in the elected squared-off embodiment, it is not enabled that the electronic device would be able to disengage the first and second sleeves, much less how the inventor intended for the rotation of the two sleeves to be accomplished.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “an electronic device” which has already been established in claim 13, from which it depends, resulting in double inclusion of the component. There is no such support in the disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, & 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Moretti (US 6711849).
For Claim 1, Moretti discloses a bait container (the device 20 of Moretti is capable of being used with bait, discussed starting in Column 5), the bait container comprising: 
a first attachable sleeve (60); and 
a second attachable sleeve (30) configured to be attached to the first attachable sleeve in a plurality of configurations (the configurations are represented by each column of openings 32); 
wherein the first configuration includes attaching the first attachable sleeve in one orientation to the second attachable sleeve (aligning elements 62 with a column of elements 34, 36, or 38), and the second configuration includes attaching the first attachable sleeve in a second orientation to the second attachable sleeve (aligning elements 62 with a column of elements 32).
For Claim 2, Moretti discloses the bait container of claim 1 and Moretti further discloses wherein the first configuration results in an effective opening for the bait container (in the same manner as the instant invention, the effective, or collective opening, is an opening that is formed from the inside of the device through both sleeves to outside of the device) that is smaller (62 with 34, 36, or 38) than an opening on the first attachable sleeve (elements 34, 36, or 38, on the second sleeve are smaller than the openings 62 on 60, making the collective opening also smaller).
For Claim 3, Moretti discloses the bait container of claim 1 and Moretti further discloses wherein the first configuration results in an effective opening for the bait container (aligning elements 62 with a column of elements 34, 36, or 38, such that each resulting opening is the size of either 34, 36, or 38) that is smaller than both an opening on the first attachable sleeve (34, 36, & 38 are each smaller than 62) and an opening on the second attachable sleeve (34, 36, & 38 are each smaller than 32).
For Claim 4, Moretti discloses the bait container of claim 1 and Moretti further discloses wherein the first configuration results in an effective opening for the bait container (aligning elements 62 with a column of elements 34, 36, or 38, such that each resulting opening is the size of either 34, 36, or 38) that is smaller than that of the second configuration (aligning elements 62 with a column of elements 32, such that each resulting opening is the size of either 34, 36, or 38; each of 34, 36, & 38 is smaller than 32).
For Claim 7, Moretti discloses the bait container of claim 1 and Moretti further discloses wherein at least one surface of the first attachable sleeve is rectangular-shaped (as illustrated in Figure 5, the tab on sleeve 60 holding element 70 is rectangular).
For Claim 8, Moretti discloses the bait container of claim 1 and Moretti further discloses wherein at least one surface of the first attachable sleeve is square-shaped (as illustrated in Figure 5, the tab on sleeve 60 holding element 70 is shaped like a square; it is also a square above the enlarged rim 65).
For Claim 9, Moretti discloses the bait container of claim 1 and Moretti further discloses wherein the sleeves comprise waterproof material (wherein each sleeve comprises a waterproof material, “the containers are constructed in various embodiments of metals and plastics of various weights and densities,” Col. 13, lines 4-31, and further supported by the option “no flow” of contained material out of the device).
For Claim 10, Moretti discloses the bait container of claim 1 and Moretti further discloses wherein the sleeves comprise Metal (“the containers are constructed in various embodiments of metals,” Col. 13, lines 4-31), ABS, or PVC.
For Claim 12, Moretti discloses the bait container of claim 1 and Moretti further discloses wherein the bait container is used for at least one of: lobster fishing, crustacean fishing, hunting, salt water fishing, fresh water fishing, fishing in a lake, fishing in a river, offshore fishing, or inshore fishing (“Yet another object of the present invention is to provide a chum bucket that can be trolled by a boat during fishing,” Col. 4, lines 41-42, meeting at least one of salt water fishing, fresh water fishing, fishing in a lake, fishing in a river, offshore fishing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moretti as applied to claims 1-4, 7-10, & 12 above, and further in view of Benezet (FR 1488709).
For Claim 11, Moretti discloses the bait container of claim 1.
Moretti is silent to wherein the sleeves dissolve over time.
Benezet, like prior art above, teaches a submersible fishing device (Figs. la -1b) further comprising material which dissolves over time (“It can be arranged, for example, that a period of time of 24 hours is necessary to ensure the dissolution of each of these partitions,” for example, on page 3 of the appended translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the device of Moretti with the dissolving material as taught by Benezet, in order to avoid leaving litter behind, in the case of emergency, for example. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti as applied to claims 1-4, 7-10, & 12 above, and further in view of Christensen (US 9596831).
For Claim 13, Moretti discloses the bait container of claim 1.
Moretti is silent to further comprising an electronic device to control the bait container.
Christensen, like prior art above, teaches a selectively dispersing bait container (the device of Christensen selectively disperses food from the interior Col. 4, line 40-Col. 5, line 33), further comprising apertures formed in two sleeves (210 formed in 202 and the apertures formed in 214) such that a resulting aperture is smaller than both the aperture in the inner sleeve and the aperture in the outer sleeve (as illustrated in Figure 2C).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the device of Moretti with offsetting the locking points 64 such that the columns of openings are not perfectly aligned, and by providing an electronic timer 213, both as taught by Christensen, in order to provide a resulting device with more variable and tumultuous bait release, controlled in bursts, such that the user does not need to raise the device in order to release bait.
For Claim 14, Moretti in view of Christensen teaches the bait container of claim 13 and Moretti in view of Christensen further teaches wherein to control the bait container includes adjusting the first attachable sleeve and the second attachable sleeve between the first and second configurations (as discussed above, the resulting device would include the timer 213 moving the sleeves relative to one another).
For Claim 15, Moretti in view of Christensen teaches the bait container of claim 14 and Moretti in view of Christensen further teaches wherein adjusting the first attachable sleeve and the second attachable sleeve between the first and second configurations is based on at least one of: the depth of the water, the type of bait, the type of prey, an environmental condition, the length of time passed, locational information, or a time (timer 213, Christensen).
For Claim 16, Moretti in view of Christensen teaches the bait container of claim 14 and Moretti in view of Christensen further obviates wherein adjusting the first attachable sleeve and the second attachable sleeve between the first and second configurations is based on an input to adjust the release of bait odor (Moretti discusses the intention for the user to be able to adjust the amount of bait output and the timer 213 of Christensen performs the adjustment based on a user’s input, or the preferred time, meeting the claimed limitation).
For Claim 17, Moretti in view of Christensen teaches the bait container of claim 14 and Moretti in view of Christensen further teaches wherein adjusting the first attachable sleeve and the second attachable sleeve between the first and second configurations is based on an input to adjust the particle distribution of the bait (Moretti discusses the intention for the user to be able to adjust the amount of bait output by moving the sleeves relative to one another and the timer 213 of Christensen performs that adjustment based on a user’s input, or the preferred time, meeting the claimed limitation).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moretti in light of Christensen as applied to claims 13-17 above, and further in view of Kapolnek (US 20140053448).
For Claim 18, Moretti in light of Christensen teaches the bait container of claim 13.
Moretti in light of Christensen is silent to further comprising an electronic device includes a camera to view the bait container.
Kapolnek, like prior art above, teaches a bait container (1), further comprising a camera to view the bait container [0017 & 30].
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the above-modified reference with the camera as taught by Kapolnek, in order to more closely monitor what species of fish are being attracted, and to further monitor the health of the bait within the system.

 Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose one or more components in common with the disclosed invention and establish the state of the art of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643